— In a negligence action to recover damages for injury to property, defendant Spohrer appeals from so much of an order of the Supreme Court, Suffolk Gounty, dated September 16, 1963: (1) as denied his motion to dismiss the complaint for lack of prosecution “ upon condition that the plaintiffs serve and file a note of issue and a statement of readiness within 20 days after service” thereof; and (2) as, in denying plaintiffs’ cross motion inter alia for continuation of the pretrial examination of said defendant, directed that the action proceed to trial without benefit of pretrial examinations of any of the parties. Order, insofar as appealed from, reversed, without costs; the defendant Spohrer’s motion to dismiss the complaint granted unconditionally; and complaint dismissed, without costs. In our opinion, plaintiffs’ inactivity for two years demonstrates abandonment of the action. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.